EXHIBIT 10.2




HAMILTON LANE ADVISORS, L.L.C.
2016 CARRIED INTEREST PLAN
(Amended and Restated, Effective as of January 1, 2018)






1.
Purpose. The purpose of the Hamilton Lane Advisors, L.L.C. 2016 Carried Interest
Plan, as herein amended and restated, effective as of January 1, 2018 (the
“Hamilton Lane Advisors, L.L.C. 2016 Carried Interest Plan” or “Plan”), is to
provide additional compensation to certain employees of Hamilton Lane Advisors,
L.L.C. (the “Company”) based on the performance of certain investment funds and
separate accounts managed by the Company. The Funds provide for the payment of
carried interest to the Company or an Affiliate when the investments of the
Funds generate profits in excess of specified thresholds. The Compensation
Committee has determined to allocate 25% of the Carried Interest from the Funds
to employees who are deemed to contribute materially to the Company’s financial
success, including directly or indirectly, the management of the Funds. Such
Employee Carry is to be allocated on an annual basis and held in specified
Employee Carry Pools. Employee Carry Pools shall be reflected on the attached
Schedule A, which may be updated by the Company to reflect any newly created
annual pools. The remaining 75% of Carried Interest from the Funds will be
included in the general revenues of the Company from operations.



2.
Definitions. As used in this Plan:



a.
"Affiliate” means, with respect to any person, any other person that, directly
or indirectly through one or more intermediaries Controls, is Controlled by, or
is under common Control with, such person and/or one or more Affiliates thereof.
The term “Control” includes, without limitation, the possession, directly or
indirectly, of the power to direct the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise.
The term “Affiliate” shall not include at any time any portfolio company of the
Company or any of its Affiliates.



b.
“Award” means the amount of Employee Carry Pool points awarded to a Participant
under this Plan.





1    

--------------------------------------------------------------------------------





c.
“Beneficiary” means a person or persons or legal entity designated by a
Participant to receive payment after the Participant’s death of the proceeds of
life insurance maintained by the Company for such Participant or, if no
designation is made or if the designated Beneficiary predeceases the
Participant, the Participant’s surviving spouse or, if none, the Participant’s
estate.



d.
“Board” means the board of directors of Hamilton Lane Incorporated, the
Company’s parent holding company and sole managing member.



e.
“Carried Interest” means profits and performance fees earned from Funds in
excess of specified thresholds, in each case managed by the Company or an
Affiliate and calculated in accordance with the governing documents of the
applicable Fund. For the avoidance of doubt, Carried Interest shall not include
any management, advisory, distribution management (including performance fees
derived from distribution management accounts) or administration fees paid with
respect to any Fund.



f.
“Carry Plan Committee” means the subcommittee created by the Compensation
Committee tasked with certain responsibilities relating to administration of the
Plan.



g.
“Cause” means in the case of a Participant, at the time of Termination of
Employment or Service: (i) fraud or dishonesty in connection with the
Participant’s employment or service, or theft, misappropriation or embezzlement
of the Company’s and/or any Company Affiliate’s funds or other property; (ii)
conviction, indictment, or the entering of a plea of nolo contendere with
respect to any felony, crime involving fraud or misrepresentation, or any other
crime (whether or not such felony or crime is connected with his or her
employment or service) the effect of which in the judgment of the Company is
likely to affect, materially and adversely, the Company and/or any Company
Affiliate; (iii) abuse of alcohol or other drugs which materially interferes
with the performance by the Participant of his or her duties, or the use of any
illegal drugs or narcotics; or (iv) engaging in any Competition or breaching his
or her Non-Competition Agreement while employed by, or providing services to,
the Company or a Company Affiliate.



h.
“CEO” means the chief executive officer of Hamilton Lane Incorporated.





2    

--------------------------------------------------------------------------------





i.
“Company” is defined in Section 1.



j.
“Compensation Committee” means the compensation committee of the Company.



k.
“Competition” means any of the following activities: (i) engaging in, working
for, providing services to, participating in the ownership, management, or
operation of, or having a financial interest in any business engaged in the same
or similar activities to those now or hereinafter carried on by the Company or
any Company Affiliate (other than as a passive owner of not more than one
percent (1%) of the outstanding publicly traded stock of any company in such
business); (ii) interfering with the relationship of the Company or any Company
Affiliate and any of its employees (including, but not limited to, causing,
soliciting or otherwise helping another business to hire any employee of the
Company or any Company Affiliate); (iii) directly or indirectly diverting (or
attempting to divert) from the Company or any Company Affiliate any business in
which the Company or any Company Affiliate has been actively engaged; (iv)
interfering with the relationship of the Company or any Company Affiliate with
any of their respective clients or prospective clients; or (v) disclosing
(except in the good-faith performance of a Participant’s employment or services
to the Company or any Company Affiliate) to any person (other than an employee
of the Company, any Company Affiliate, and/or any of their respective authorized
professional advisers), or using for himself or herself, any confidential
proprietary information belonging to or relating to the Company or any Company
Affiliate.

l.
“Confidentiality and Non-Disclosure” has the meanings and obligations as set
forth in the Participant’s Confidentiality and Non-disclosure Agreement with the
Company.

m.
“Employee Carry” means the 25% of the Carried Interest to be allocated to
Participants.



n.
“Employee Carry Pool” means a new pool, created for the benefit of Participants
each calendar year, which pool holds the Employee Carry with respect to an
applicable Fund. The Employee Carry Pool shall be filled as follows: (i) for any
separate accounts, 100% of the Employee Carry for such Fund in the year the
separate account is first established, with subsequent amounts of Employee Carry
for such Fund being allocated in the year any amendment becomes effective, and
(ii) for any



3    

--------------------------------------------------------------------------------





commingled products, 50% of the Employee Carry for such Fund in the year the
Fund has its first closing, and the remaining 50% in the subsequent year.


o.
“Fund” means a commingled investment fund, single client investment fund,
separate account or other client account managed by the Company or one or more
of its Affiliates.



p.
“Grant Date” means the date on which an Award is granted to a Participant.



q.
“Key Employee” means any person, including an Officer, who is employed by the
Company and/or its Affiliates on a full-time basis, who is compensated for such
employment by a regular salary, and who is in a position to contribute
materially to the Company’s financial success.



r.
“Officer” means any officer of Hamilton Lane Incorporated.



s.
“Participant” means any Key Employee to whom an Award has been granted under
Section 5.



t.
“Plan” means the Hamilton Lane Advisors, L.L.C. 2016 Carried Interest Plan as
amended and restated herein, and hereafter, as may be amended, from time to
time.



u.
“Termination of Employment” means, with respect to any Participant, the
Participant’s separation from service with the Company and/or its Affiliates for
any reason, whether voluntary or involuntary.



3.
Administration.



a.
The Compensation Committee shall have the authority to administer, interpret,
and/or authorize exceptions to the Plan. The Compensation Committee may delegate
its responsibilities under the Plan to the Carry Plan Committee. The Carry Plan
Committee (after consultation with relevant senior Company managers) will
recommend to the Compensation Committee the creation of new Employee Carry Pools
and all Awards, as well as any amendments relating to the Plan. Any Awards made
under the Plan shall be conclusive and binding for all purposes of the Plan. No
Participant who is a member of the Carry Plan Committee shall participate in any
decision-making activities under the Plan that will in any way affect his or her



4    

--------------------------------------------------------------------------------





own Award recommendation under the Plan. Final Awards will be reflected in a
Compensation Committee resolution (or, if for the Chief Executive Officer, in a
Board resolution). Participants who are awarded Employee Carry will receive
award letters, a template of which is attached hereto as Schedule B (each, an
“Award Letter”).


b.
No member of the Compensation Committee or the Carry Plan Committee shall be
personally liable to any person by reason of any action taken or not taken by
him or her with respect to the Plan or for any mistake of judgment made by him
or her in his or her capacity as an administrator of the Plan. The Company shall
indemnify and hold harmless each member of each such Committee, and each
employee to whom any duty or power relating to the administration,
interpretation or implementation of the Plan may be allocated or delegated
against any cost or expense (including reasonable counsel fees) or liability
(including any sum paid in settlement of a claim) arising out of any act or
omission to act in connection with the Plan, unless arising out of such person’s
own fraud, violation of law and/or Company policies, self-dealing and/or willful
misconduct.



4.
Participants. In order to be eligible to participate in the Plan, an individual
must be a Key Employee. Subject to the provisions of the Plan, the Carry Plan
Committee will: (i) initially determine whether an employee qualifies as a Key
Employee and (ii) make recommendations to the Compensation Committee regarding
identified Key Employees and proposed Award amounts to be granted under the
Plan. Final determinations shall be reflected in a resolution of the
Compensation Committee. Any recommended Award to the Chief Executive Officer,
initially approved by the Compensation Committee, must then be submitted by the
Compensation Committee to the Board for final approval.



5.
Calculation, Award and Vesting of Carried Interest.



a.
Carried Interest for each Fund, including the Employee Carry, shall be
calculated by the Corporate Finance Department as and when the Company
determines that the Fund has generated Carried Interest. The Company shall
record all Carried Interest in a special ledger, reflected by the Corporate
Finance Department, on a system maintained by it and/or its third party service
provider. Should a third party service provider be retained, such fees, costs
and expenses shall be paid by the Plan, out of the 25% allocation of Carried
Interest from the Funds.





5    

--------------------------------------------------------------------------------





b.
Each Employee Carry Pool will consist of 100 points, with each point
representing 1% of such pool. Awards of Employee Carry shall be made annually as
of January 1 of that year, provided that Employee Carry may be allocated
initially to either the Company or to the general partner of the Employee Carry
Pool, as relevant, and awarded later to Participants. Forfeited Employee Carry
awards may be re-awarded to other Key Employee(s). Awards in each case are to be
made at the discretion of the Compensation Committee.



c.
Each Award shall specify the Employee Carry Pool year and the number of points
awarded to the Participant. Except as further specified in this Section 5.c,
Awards shall vest in five equal annual installments of 20% on each January 1
following the Award date. Awards granted under: (i) the Employee Carry Pools
established in the years 2012 through 2014 shall vest over a period of two
years, and (ii) the Employee Carry Pools established in the years 2015 through
2016, shall vest over a period of four years. The vesting schedule for an Award
to a Participant who has not achieved the third anniversary of his or her hire
date will be tolled until January 1 of the year commencing on or after such
third anniversary, which shall count as the first vesting date, at which point
the vesting schedule will commence as if first awarded on such January 1.



d.
Each Award will be communicated to the applicable Participant by his or her
manager during fiscal year-end reviews in conjunction with compensation
discussions or at other times as determined by the Company or Compensation
Committee.



e.
The special ledger as referenced in Section 5.a above, shall reflect an Award
account for each Participant. The Award account shall record the following
information for each Award made to a Participant: (i) the name of the
Participant; (ii) the amount of the Award granted to him or her (expressed in
number of points); (iii) the Grant Date; and (iv) payment details. The Award
account shall be maintained under the Plan solely for participant informational
purposes.



6.
Payment of Cash Attributable to Awards. Payments of cash attributable to awards
of Employee Carry shall be made out of the Employee Carry Pool either through
the Company’s payroll system, net of required withholdings, or made directly,
gross of taxes, except for required U.S. income tax withholdings for non-U.S.
residents and, if applicable, any required state income tax withholdings for
nonresidents of a state, according to the provisions set forth in Section 10.
Payments will be made, at a minimum, annually by January 31st of the



6    

--------------------------------------------------------------------------------





calendar year following the calendar year in which the Participant vests in the
award (and no later than December 31st of such year), subject to Section 5. No
Awards under the Plan shall be paid prior to vesting.


7.
Termination. Upon a Participant’s Termination of Employment or Service (for
whatever reason) any Awards granted but unvested prior to the date of
termination shall be automatically cancelled and forfeited; provided, however,
that in the case of Termination of Employment or Service by reason of a
Participant’s death, the Participant’s unvested amount shall be considered
vested and will be payable to the Participant’s designated Beneficiary when Plan
payments are made. Any Termination of Employment or Service of a Participant for
Cause whose Awards have fully vested shall result in the cancellation of all
Awards and a 100% forfeiture of any and all future amounts otherwise payable to
Participant relating to such Awards. The obligations of the Participant
regarding Confidentiality and non-Disclosure, non-Competition shall survive the
Termination of Employment or Service. The determination of whether Termination
of Employment or Service is for-Cause shall be made: (i) in the case of the CEO,
by the Board, and (ii) in all other cases, by the CFO and/or General Counsel,
taking into account, in each case, any additional definition of cause contained
in a Participant’s Employment or Service Agreement (if any).



8.
Transferability. No Award payable under this Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber, charge, or
otherwise transfer or dispose of (“Transfer”) such Award shall be void. No Award
shall in any manner be liable for or subject to the debts, contracts,
liabilities, or torts of the person entitled to such Award. If any Participant
or Beneficiary shall become bankrupt or attempt to Transfer any Award, the
Participant or Beneficiary’s right to receive payment with respect to such Award
shall, in the discretion of the Company, cease and terminate. In such event, the
Company may hold or apply the same or any part thereof for the benefit of the
Participant or his or her Beneficiary(ies), his or her spouse, children, or
other dependents, or any of them, in such manner and in such proportions as the
Carry Plan Committee may deem proper, in its sole and absolute discretion.



9.
Limitations. Participants shall acquire no rights hereunder except for the right
to receive cash in payment of Awards in accordance with the terms of this Plan.
Without limiting the generality of the foregoing, nothing contained in this Plan
shall, or shall be construed to: (i) give any Key Employee any right to be
awarded Carried Interest; (ii) give any Participant



7    

--------------------------------------------------------------------------------





any rights whatsoever with respect to any equity in the Company; (iii) limit in
any way the right of the Company and/or its Affiliate to terminate a
Participant’s employment with the Company and/or its Affiliate at any time; or
(iv) be evidence of any agreement or understanding, expressed or implied, that
the Company and/or its Affiliate will employ a Participant in any particular
position or at any particular rate of remuneration.


10.
Structure of Employee Carry Pools.



a.
Carried Interest from Funds (derived from separate accounts) consists of
compensation income for the Company, and the payment of Employee Carry with
respect to such amounts shall constitute wages for federal income tax purposes
at the time of the payment thereof. Such payments shall be subject to all
applicable withholding for federal, state and local income tax and FICA.



b.
Carried Interest from Funds (derived from commingled products and single client
funds) constitute equity interests in such commingled products and single client
funds, which are profits interests for Federal income tax purposes, as described
in IRS Revenue Procedures 93-27 and 2001-43. All such Carried Interests from
Funds that are received in a year shall be treated for Federal income tax
purposes as owned by a partnership in which (except to the extent otherwise
provided in Section 10.c below) the Company owns a 75% interest and the
Participants own the remaining 25% interest in proportion to their respective
points for the year. A separate partnership shall be created for each calendar
year (the “Annual Profits Interest Partnership”). Each Participant shall be
treated as receiving his interest in each such Annual Profits Interest
Partnership on account of services such Participant is, and will be, rendering
to such partnership in the capacity as a partner therein.



c.
To the extent, if any, that a Carried Interest from a Fund includes a capital
interest as of the date that an interest in such Carried Interest is awarded to
a Participant, that amount of capital shall be treated separately and in the
same manner as Carried Interest from Funds (derived from separate accounts), as
described in Section 10.a above. The Participant’s partnership interest in the
Annual Profits Interest Partnership shall include only the profits interest
portion of such Carried Interest.



d.
Any Carried Interest derived from Funds that do not fit within Section 10.a.,
b., or c. above will be treated as required by applicable tax law.





8    

--------------------------------------------------------------------------------





11.
Amendment and Termination of the Plan. The Compensation Committee may amend or
terminate this Plan at any time; provided, however, that an amendment to or
termination of this Plan shall not adversely affect the rights of Participants
or Beneficiaries to payments in respect of any Award that has been granted prior
to the date of such amendment or termination, without such Participant’s or
Beneficiary’s written consent.



12.
Miscellaneous.



a.
This Plan is effective as of January 1, 2018.



b.
The Company shall have the right to deduct from all payments under this Plan any
federal, state or local taxes required by law to be withheld with respect to
such payments. Such withholding may be made from other amounts due from the
Company to the Participant (including salary or bonus, deferred or otherwise) or
upon any other event that would cause an Award to be deemed taxable compensation
or wages to the Participant.



c.
The Company shall have the right to: (i) withhold from any Award or distribution
to Participants any amount that, in the reasonable judgment of the Company, is
needed to satisfy any clawback, reserve account or similar obligation to a Fund,
and (ii) to require the Participant to return Awards and distributions made to
the Participant hereunder to the extent necessary to satisfy any clawback or
similar obligation to a Fund after taking into account amounts withheld pursuant
to this clause (c).



d.
No amounts payable in respect of any Award or received by any Participant
pursuant to this Plan, shall be included as “wages” or “salary” in determining
the amount of any payment under any welfare benefit, pension plan, profit
sharing plan, or any other employee benefit plan (e.g., life insurance or
disability insurance) of the Company, unless specifically permitted by the terms
of any such plan.



e.
This Plan and Awards granted hereunder shall be governed and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to principles of conflicts of laws.





9    

--------------------------------------------------------------------------------






SCHEDULE A


EMPLOYEE CARRY POOLS




1.
2012-2014

2.
2015-2016

3.
2017





1    

--------------------------------------------------------------------------------






SCHEDULE B


TEMPLATE AWARD LETTER


HAMILTON LANE ADVISORS, L.L.C.
2016 CARRIED INTEREST PLAN


AWARD AGREEMENT


This 2016 Carried Interest Plan Award Agreement (the “Agreement”) is entered
into as of the Grant Date (as defined below) by and between the Employee (as
defined below) and Hamilton Lane Advisors, L.L.C. (the “Company”). Unless
otherwise defined herein, capitalized terms shall have the respective meanings
set forth in the Plan (as defined below).


WITNESSETH THAT:


WHEREAS, the Company (and/or its Affiliates) manages the separate accounts and
funds listed on Appendix A hereto (collectively, the “Funds”); and


WHEREAS, the Funds provide for the payment of Carried Interest to the Company
and its Affiliates; and


WHEREAS, the Company has adopted the Hamilton Lane Advisors, L.L.C. 2016 Carried
Interest Plan, as amended (the “Plan”), in order to grant to Key Employees the
right to receive 25% of such Carried Interest (the “Employee Carry Pool”),
subject to the vesting and other provisions of the Plan; and


WHEREAS, the Employee has been selected by the committee administering the Plan
(the “Carry Plan Committee”) as a Key Employee eligible to receive an award
under the Plan;


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Employee as
follows:


1.Award. Subject to the terms of this Agreement and the Plan, the Employee is
hereby granted points in the Employee Carry Pool, as described in paragraph 2.


1    

--------------------------------------------------------------------------------





2.    Terms of Award.
(a)    The Employee is _______________.
(b)    The Employee Carry Pool year is ____________.
(c)    The Grant Date is ________________.
(d)    The number of points in the Employee Carry Pool granted under this
Agreement is _______, with each point representing 1% of the Employee Carry
Pool.
3.    Vesting Schedule.
(a)    Except as otherwise provided herein, the Employee’s Award shall vest in
accordance with the following schedule:
Percentage of Award Vested
Vesting Date
20%
 
40%
 
60%
 
80%
 
100%
 



(b)    Upon Employee’s Termination of Employment for any reason, any portion of
the Award not yet vested shall be automatically cancelled and forfeited;
provided that in the case of Termination of Employment as a result of Employee’s
death, the Employee’s unvested amount shall be considered vested and payable to
the Employee’s designated Beneficiary when Plan payments are made.
(c)    Any for-Cause Termination of Employment after Employee’s Award has vested
shall result in the cancellation of the Award and a forfeiture of 100% of any
and all future amounts to be paid to Employee related to the Award.
4.    Payment of Cash Attributable to Awards. Payment of cash attributable to
the Award shall be made out of the Employee Carry Pool either through the
Company’s payroll system, net of required payroll taxes and other withholdings,
or directly, gross of all applicable taxes. Payments will be made, at a minimum,
annually by January 31st of the calendar year following the calendar year in
which the Employee vests in the award (and no later than December 31st of such
year).


2    

--------------------------------------------------------------------------------





5.    Transferability. No Award made under this Agreement shall be subject to
anticipation, alienation, sale, assignment, pledge or encumbrance, and any
attempt to anticipate, alienate, sell, assign, pledge, encumber or otherwise
transfer or dispose of such Award shall be void.
6.    Amendment and Termination. This Agreement may be amended in accordance
with the term of the Plan and may otherwise be amended by written agreement of
the Employee and the Company without the consent of any other person.
7.    Company Rights. The Company has the right to (i) withhold from any payment
hereunder any amount that, in the reasonable judgment of the Company, is needed
to satisfy any clawback, reserve account or similar obligation to the Funds, and
(ii) to require the Employee to return all payments made hereunder to the
Employee to the extent necessary to satisfy any such clawback, reserve account
or similar obligation to the Funds.
8.    Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Carry Plan Committee,
and the Carry Plan Committee shall have all powers with respect to this
Agreement as it has with respect to the Plan. Any interpretation of the
Agreement by the Carry Plan Committee and any decision made by it with respect
to the Agreement is final and binding on all parties. Any inconsistency between
this Agreement and the Plan shall be resolved in favor of the Plan.
9.    Not an Employment Contract. This Award will not confer on the Employee any
right with respect to the continuance of employment or other service to the
Company or any Affiliate, nor will it interfere in any way with any right the
Company or any Affiliate would otherwise have to terminate or modify the terms
of such Employee’s employment or other service at any time.
10.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Company and the Employee and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the transfer restrictions set forth in this Agreement and the Plan.
11.    Applicable Law. This Agreement shall be construed in accordance with the
laws of the Commonwealth of Pennsylvania (without reference to principles of
conflict of laws).
12.    Clawback Policy. Notwithstanding any other provision of this Agreement,
the Award hereunder will be subject to any compensation recovery or clawback
policy the Company adopts, including any policy required to comply with
applicable law or listing standards, as such policy may be amended from time to
time in the Company’s sole discretion.    


3    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this 2016
Carried Interest Plan Award Agreement on ______________________.


HAMILTON LANE ADVISORS, L.L.C.


By: ______________________________
Name
______________________________
Title


__________________________________
Employee
__________________________________
Address










--------------------------------------------------------------------------------






APPENDIX A


[_______]





